 Fill in this information to identify the case:
                  Case 16-10287               Doc       Filed 06/21/19        Entered 06/21/19 11:37:33                 Page 1 of 3
B 10 (Supplement 2) (12/11)            (post publication draft)
 Debtor 1              Patrick
                       Allen M.Byron Fabre
                                Arkansas
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                               Western
                                              Middle
 United States Bankruptcy Court for the: ______________________              Louisiana
                                                                District of __________
                                                                              (State)
                        16-10287
                         11-13088
 Case number            ___________________________________________




Form 4100R
/4?=<;?4 @< -<@724 <5 )7;18 'A>4 .1B94;@                                                                                                      10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 .1>@ !&         ,<>@6164 +;5<>91@7<;

                     #'(),+. !$+* &%$ #'(),+.  ",-/($('                                                           Court claim no. (if known):
 Name of creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper
                    ______________________________________                                                          4-2
                                                                                                                  _________________
                                                                                         3
 Last 4 digits of any number you use to identify the debtor’s account:                  ____
                                                                                         7    27 ____
                                                                                             ____ 25 ____
                                                                                                      6
                                                                                                      3

 Property address:                 8614
                                   2701Cody
                                         Long Drive
                                               Branch Lane
                                   ________________________________________________
                                   Number     Street

                                   _______________________________________________

                                    Shreveport
                                   Baton  Rouge                 LA
                                                               LA       70811
                                                                         71118
                                   ________________________________________________
                                   City                        State    ZIP Code



 .1>@ "&         .>4=4@7@7<; (451A8@ .1B94;@?

  Check one:
  x
  #
  X     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

  #     Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                   $ __________
        of this response is:


 .1>@ #&         .<?@=4@7@7<; ,<>@6164 .1B94;@

  Check one:
  x
  #     Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                01 01      2017
                                                                                  ____/_____/______
                                                                                  MM / DD / YYYY

  #
  X     Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                                      6,820.53*
                                                                                                                                (a)   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                    +   (b)      300.00**
                                                                                                                                      $ __________

        c. Total. Add lines a and b.                                                                                            (c)
                                                                                                                                        7,120.53
                                                                                                                                      $ __________
        Creditor asserts that the debtor(s) are contractually                                          *Reflects Debtor suspense in the amount of $713.90
        obligated for the postpetition payment(s) that first became                08   01    2018
                                                                                  ____/_____/______    **See Notice of Postpetition Mortgage Fees,
        due on:                                                                   MM / DD / YYYY       Expenses, and Charges filed 8/12/2016

Form 4100R                                                  Response to Notice of Final Cure Payment                                        page 1
Debtor 1
                Allen
                Patrick       M.
                              Byron           Arkansas
                                              Fabre
                _______________________________________________________
                                                                                                                     11-13088
                                                                                                                     16-10287
                                                                                             Case number (if known) _____________________________________
                      Case 16-10287
                First Name  Middle Name             DocLast Name
                                                              Filed 06/21/19        Entered 06/21/19 11:37:33              Page 2 of 3



 .1>@ $&       +@497C43 .1B94;@ *7?@<>B


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
  " all payments received;
  " all fees, costs, escrow, and expenses assessed to the mortgage; and
  " all amounts the creditor contends remain unpaid.




 .1>@ %&       076; *4>4


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

  #      I am the creditor.
  x
  #      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               !__________________________________________________
                    /s/ L. Claire Mayer
                   Signature
                                                                                             Date     16 12
                                                                                                      11   14    2019
                                                                                                            20 2017
                                                                                                     ____/_____/________



                                                                                                   Attorney for Regions Bank dba Regions
                   L.                              Claire             Mayer                        Attorney for Creditor
 Print             _________________________________________________________                 Title Mortgage
                                                                                                   ___________________________________
                   First Name                      Middle Name        Last Name


                    Shapiro & Daigrepont, LLC
 Company           _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:

                   3510 N. Causeway Blvd., Suite 600
 Address           _________________________________________________________
                   Number                 Street

                    Metairie                         LA         70002
                   ___________________________________________________
                   City                                               State       ZIP Code




 Contact phone      504
                   (______) 831
                            _____– 7726
                                   _________                                                       cmayer@logs.com
                                                                                             Email ________________________




Form 4100R                                                       Response to Notice of Final Cure Payment                                       page 2
                   Case 16-10287                              Doc               Filed 06/21/19                              Entered 06/21/19 11:37:33                                             Page 3 of 3


                                           1 &+%&' 2 &# ,"3%"4 5'4&#6 *+%&'
                                                      7 &$+87 "+%+%&' )".9 "#
                   -$%473O NL4*+ S$<4&
     S79&0 NLM                                                                   -$L)&+% P?$+R&2
                             !
                                                                                                                             /+%&4&2% Q$%&   _#&2F 2(#$%&
                                                                                                                                                                K   6-M,.0L/7
  P$2& ;')<&4M          4-54,670         S4*) #$%&        @* #$%&        @*%$9 ()*'+%        -./ @*%$9       1234*5 @*%$9       P?$+R&       +*"*E>*< #% 9#3&
                                                                                                                                             _#&2F 2(#$%&
                                                                                                                                                                K   6/M600LI.
    S797+R #$%&M        ,.A,BA4-         45!9+54-         45b$%54-           K0/BL6/                                                         3R#$F< )*
                                         45V2+540         45C"&540           K0I4L/,                                                         #7==&4&+3&         B     XE!IYJ
 -$L)&+%2 7+ -CPM       KI6,L,6          45'#>540         45!$G547           K0.,L,4
S742% -*2% #'& #$%&M    ,IA,4A4-




                         ()*'+%                         -*2% -&%7%7*+    -*2% U'28&+2&                                                       -$L)&+% (8897&0     (007%7*+$9     S&&2"P*2%2"P*48        -$L)&+%            DU(> NQ
       #$%&             Q&3&7V&0         (8897&0 @*     ()*'+% #'&          N$9$+3&         P*))&+%2                                         ,-./ $+0 1234*56 1234*5 (8897&0        (8897&0            U'28&+2&       U'28&+2& N$9$+3&
                                                                         K             5                                                                                                           K              5   K           5
                                                                         K           5                                                                                                             K           5      K           5
    ,.A4/A4-       K         0-6L,,      ,IA,4A4-      K        0/BL6/   K          6L0/                                                                                                           K        0-6L,,    K        0-6L,,
    ,.A4-A4-                                                             K          6L0/                                                     K         0-4L66                                      K       O0-4L66P   K          ,L07
    ,IA47A4-       K         0-6L,,      ,/A,4A4-      K        0/BL6/   K          /L/,                                                                                                           K        0-6L,,    K        0-6L07
    ,IA4BA4-                                                             K          /L/,                                                     K         0/BL6/                                      K       O0/BL6/P   K          .L/.
    ,7A,.A4-       K         7,,L,,      ,-A,4A4-      K        0/BL6/   K         I-L6/                                                                                                           K        7,,L,,    K        7,.L/.
    ,7A,/A4-                                                             K         I-L6/                                                     K         0/BL6/                                      K       O0/BL6/P   K         IIL67
  (R4&&0 C40&4 1+%&4&0 =*4 %?& )*+%? *= !X"!Y"H!YE %* !H"!Y"H!YX +&\%    K           5   U'28&+2& 34&07%&0                                                                                         K           5      K         IIL67
  8$L)&+% 2%$4%2 57%? !K"!Y"H!YXI #&<%*4 8$L BJYGGIZX $+0 4&)$7+7+R B    K           5        7+ (C                                                                                                K           5      K         IIL67
    ,BA6,A4-       K     44M-,,L,,                     K      /M477LB0   K      -MI44L,.                                                                                                           K     44M-,,L,,    K     44M-IIL67
    ,BA64A4-                             ,.A,4A40      K        0I4L/,   K      /M--BL/.                                                     K         0/BL6/                                      K       O0/BL6/P   K     4,M77/L,.
    ,BA64A4-                             ,IA,4A40      K        0I4L/,   K      IMB67L,.                                                     K         0/BL6/                                      K       O0/BL6/P   K     4,M46/L07
    ,BA64A4-                                           K      IM744L,.   K        440L,,                                                     K         0/BL6/                                      K       O0/BL6/P   K      BM.--L/.
    ,BA64A4-                                                             K        440L,,                                                     K         0I4L/,                                      K       O0I4L/,P   K      7M-6/L,.
    ,BA64A4-                                                             K        440L,,                                                     K         0I4L/,                                      K       O0I4L/,P   K      0M77.L/.
    ,BA64A4-                                                             K        440L,,                                                     K         0I4L/,                                      K       O0I4L/,P   K      0M4I6L,.
    ,BA64A4-                                                             K        440L,,                                                     K         0I4L/,                                      K       O0I4L/,P   K      -MI,,L/.
    ,BA64A4-                                                             K        440L,,                                                     K         0I4L/,                                      K       O0I4L/,P   K      /M-/BL,.
    ,BA64A4-                                                             K        440L,,                                                     K         7I7L,,                                      K       O7I7L,,P   K      IM744L,.
    46A,6A4-                                                             K        440L,,                                                     K       IM744L,.                                      K     OIM744L,.P   K           5
    46A4.A4-       K     4,M,,,L,,       ,/A,4A40      K        0I4L/,   K      BM.0/L/,                                                                                                           K     4,M,,,L,,    K     4,M,,,L,,
    ,4A46A40                             ,-A,4A40      K        0I4L/,   K      7M-.IL,,                                                     K         0I4L/,                                      K       O0I4L/,P   K      BM6/7L/,
    ,4A46A40                             ,0A,4A40      K        0I4L/,   K      0M7B6L/,                                                     K         0I4L/,                                      K       O0I4L/,P   K      7M/40L,,
    ,4A46A40                             ,7A,4A40      K        0I4L/,   K      0M4/4L,,                                                     K         0I4L/,                                      K       O0I4L/,P   K      0M00/L/,
    ,4A46A40                             ,BA,4A40      K        0I4L/,   K      -MI,BL/,                                                     K         0I4L/,                                      K       O0I4L/,P   K      0M,.IL,,
    ,4A46A40                             4,A,4A40      K        0I4L/,   K      /M--7L,,                                                     K         0I4L/,                                      K       O0I4L/,P   K      -M6B6L/,
    ,4A46A40                             44A,4A40      K        0.,L,4   K      IMB.0LBB                                                     K         0I4L/,                                      K       O0I4L/,P   K      /M//4L,,
    ,4A46A40                             46A,4A40      K        0.,L,4   K      IM6,0LB7                                                     K         0I4L/,                                      K       O0I4L/,P   K      IM7,BL/,
    ,BA4BA40                             ,4A,4A47      K        0.,L,4   K      .MI00LB0                                                                                        K       7,6L./     K       O7,6L./P   K      IM,,0L4/
    4,A,BA40                             ,6A,4A47      K        0.,L,4   K      6M0I0LB-                                                     K         0I4L/,                                      K       O0I4L/,P   K      .M6-/L-/
    4,A4,A40                                           K        IB0L/B   K      6M6/,L.0                                                     K         IB0L/B                                      K       OIB0L/BP   K      6M0-7L,-
    4,A4,A40                             ,.A,4A47      K        0.,L,4   K      4M/6,L.-                                                     K         0.,L,4                                      K       O0.,L,4P   K      6M,.7L,/
    4,A4,A40                             ,IA,4A47      K        0.,L,4   K        0B,L./                                                     K         0.,L,4                                      K       O0.,L,4P   K      4M.,7L,I
    4,A4,A40                             ,/A,4A47      K        0.,L,4   K         -,L.I                                                     K         0.,L,4                                      K       O0.,L,4P   K        /07L,.
    4,A4,A40                                                             K         -,L.I                                                                                                           K           5      K        /07L,.
    ,6A66A47       K       6M44.L/7      ,-A,4A47      K        0.,L,4   K      4MII.LB4                                                                                                           K      6M44.L/7    K      6M-B4L-4
    4,A,6A47                             ,0A,4A47      K        0.,L,4   K        04.LB,                                                     K         0.,L,4                                      K       O0.,L,4P   K      4MB-4L-,
    4,A,6A47                                                             K        04.LB,                                                     K         0.,L,4                                      K       O0.,L,4P   K      4M6.4L/B
    4,A,6A47                                                             K        04.LB,                                                                                                           K           5      K      4M6.4L/B
    44A4/A47                                                             K        04.LB,                                                                                                           K           5      K      4M6.4L/B
    ,/A,0A4B                                                             K        04.LB,                                                                        K     -70L4.   K           BL74    K       O-B-LBIP   K        /.IL-/
    !J"H!"YZ                                                             K        04.LB,                                                                                       B          XXIZG    K        O00LB7P   K        I/-L-0
    ,-A46A4B                                                             K        04.LB, ;&&0 %* <$3O *==                                                       K     O-70L4.P K         O70L0BP   K        00ILB6    K      4M6.4L/B
    ,-A46A4B                                                             K        04.LB, ;&&0 %* $0V$+3&                                                                       K        O4-4L.6P   K        4-4L.6    K      4M.B6LB4
                                                                         K        04.LB,                                                                                                           K           5      K      4M.B6LB4
                                                                         K        04.LB,                                                                                                           K           5      K      4M.B6LB4
                                                                         K        04.LB,                        04.LB           0.,L.4                                                             K           5      K      4M.B6LB4
                                                                         K        04.LB,                                        04.LB                                                              K           5      K      4M.B6LB4
                                                                         K        04.LB,                                       5/,0LB0                                                             K           5      K      4M.B6LB4
                                                                         K        04.LB,                                       500ILB6                                                             K           5      K      4M.B6LB4
                                                                         K        04.LB,                                                                                                           K           5      K      4M.B6LB4
                                                                         K        04.LB,                                                                                                           K           5      K      4M.B6LB4
                                                                         K        04.LB,                                                                                                           K           5      K      4M.B6LB4
                                                                         K        04.LB,                                                                                                           K           5      K      4M.B6LB4
